 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 394 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2004 
Mr. Cooper (for himself, Mr. Ford, Ms. Jackson-Lee of Texas, Ms. Kilpatrick, Ms. Waters, Mr. Jefferson, Mr. Lewis of Georgia, Mr. Wynn, Mr. Towns, Mr. Meeks of New York, Mr. Ross, Mr. Payne, Ms. Corrine Brown of Florida, Mrs. Napolitano, Mr. Gutierrez, Mr. Hinojosa, Mr. Ortiz, Mr. Serrano, Mr. Rodriguez, Mr. Acevedo-Vilá, Mr. Baca, Mr. Cardoza, Mr. Gonzalez, Mr. Becerra, Mr. Grijalva, Mr. Reyes, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Ms. Solis, Ms. Velázquez, Mr. Taylor of North Carolina, Ms. Ginny Brown-Waite of Florida, and Mr. Cardin) submitted the following concurrent resolution; which was referred to the Committee on Financial Services
 
CONCURRENT RESOLUTION 
Recognizing the 100th anniversary of Citizens Bank, the Nation’s oldest continuously operating minority-owned bank, and honoring the many contributions of the Nation’s minority-owned banks. 
  
Whereas the Nation’s minority-owned banks have played a vital historic role in the economic development and revitalization of minority communities across the Nation, by providing a critical source of entrepreneurial capital and economic opportunity for generations of minority families and small businesses; 
Whereas minority-owned banks continue to excel in their mission of providing financial services to minority businesses and individuals, with total assets in excess of $48,000,000,000 and more than 3,000,000 depositors nationwide, and the largest minority-owned bank in the United States being the International Bank of Commerce in Laredo, Texas, which has more than $6,700,000,000 in assets; 
Whereas the Nation’s oldest continuously operating minority-owned bank, founded in 1904 in Nashville, Tennessee, as the One Cent Savings Bank and now known as Citizens Savings Bank & Trust, is celebrating its 100th anniversary this year; 
Whereas Citizens Bank stands as a model institution that exemplifies the many contributions that minority-owned banks have made over the years to the economic well-being of their communities; and 
Whereas Citizens Bank has fulfilled this role by providing educational programs and financing to individuals, entrepreneurs, civic, and social groups, public schools, and universities, by providing financial resources to African-American churches and their congregations to enable the construction and operation of day care centers, assisted living facilities, and other community service facilities vital to the social and economic well-being of Nashville’s residents, and by providing home-buying and consumer education seminars to empower families in their efforts to build wealth: Now, therefore, be it 
 
That  
the Congress— 
(1)congratulates the Citizens Savings Bank & Trust of Nashville, Tennessee, on the occasion of the 100th anniversary of the bank, for its dedication and service to the people of Tennessee; 
(2)recognizes the vital role the Nation’s minority-owned banks have played in providing financial services and resources to minority individuals and businesses, particularly in communities that have been underserved by other institutions; and 
(3)honors the Nation’s minority-owned banks for their historic and continuing contributions to the economic and social well-being of the communities they serve. 
 
